                                                                             Case 2:18-cv-02361-MMD-NJK Document 32 Filed 05/24/19 Page 1 of 16



                                                                         1 Sarah J. Odia
                                                                           Nevada Bar No. 11053
                                                                         2 sjo@paynefears.com
                                                                           PAYNE & FEARS LLP
                                                                         3 6385 S. Rainbow Blvd., Suite 220
                                                                           Las Vegas, Nevada 89118
                                                                         4 Telephone: (702) 851-0300
                                                                           Facsimile: (702) 851-0315
                                                                         5
                                                                           Attorneys for Defendants INTU
                                                                         6 CORPORATION and DEANNA EDWARDS

                                                                         7
                                                                                                         UNITED STATES DISTRICT COURT
                                                                         8
                                                                                                          FOR THE DISTRICT OF NEVADA
                                                                         9

                                                                        10
                                                                           KRYSTAL JOHNSON, on behalf of herself               Case No. 2:18-cv-02361-MMD-NJK
                                                                        11 and all others similarly situated, an individual;
PAYNE & FEARS LLP




                                                                           SHANNON DELELLE, on behalf of herself               DEFENDANT INTU’S MOTION FOR
                                                                        12 and all others similarly situated, an individual;   PARTIAL SUMMARY JUDGMENT (ECF
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                           CRYSTAL HONECK, on behalf of herself                No. 24)
                       LAS VEGAS, NEVADA 89118




                                                                        13 and all others similarly situated, an individual;
                           ATTORNEYS AT LAW




                                                                           DUSTY DANGERFIELD, on behalf of herself
                                                       (702) 851-0300




                                                                        14 and all others similarly situated, an individual;
                                                                           JENNIFER WAKUZAWA-KIDA, on behalf
                                                                        15 of herself and all others similarly situated, an
                                                                           individual; SARAH PASCOE, on behalf of
                                                                        16 herself and all others similarly situated, an
                                                                           individual; ELIZABETH SPANGLER, on
                                                                        17 behalf of herself and all others similarly
                                                                           situated, an individual; SHANNON
                                                                        18 THOMPSON, on behalf of herself and all
                                                                           others similarly situated, an individual;
                                                                        19
                                                                                           Plaintiffs,
                                                                        20
                                                                                   v.
                                                                        21
                                                                           INTU, a Nevada corporation; DEANNA
                                                                        22 EDWARDS, an individual,

                                                                        23                 Defendants.

                                                                        24

                                                                        25          Defendants INTU Corporation (“INTU”) and Deanna Edwards (collectively
                                                                        26 “Defendants”), by and through its counsel of record, respectfully move this Court for partial

                                                                        27 summary judgment pursuant to Fed. R. Civ. P. 56 on: (1) Plaintiffs Dusty Dangerfield, Elizabeth

                                                                        28 Spangler, and Shannon DeLelle’s claims for violation of the minimum wage provisions of the Fair

                                                                                                                                      Case No. 2:18-cv-02361-MMD-NJK
                                                                                             DEFENDANT INTU’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                             Case 2:18-cv-02361-MMD-NJK Document 32 Filed 05/24/19 Page 2 of 16



                                                                         1 Labor Standards Act (“FLSA”); (2) all Plaintiffs’ claims for overtime violations of the FLSA; and

                                                                         2 (3) all Plaintiffs’ claims for failure to pay overtime wages under NRS § 608.005 et seq.

                                                                         3           This Motion is based on the following Memorandum of Points and Authorities, the

                                                                         4 pleadings and papers on file, and the arguments of counsel at the time of the hearing.

                                                                         5 DATED: May 24, 2019                          PAYNE & FEARS LLP

                                                                         6

                                                                         7

                                                                         8                                              By:          /s/ Sarah J. Odia
                                                                                                                              SARAH J. ODIA, NV Bar # 11053
                                                                         9                                                    6385 S. Rainbow Blvd, Suite 220
                                                                                                                              Las Vegas, Nevada 89118
                                                                        10                                                    Telephone: (702) 851-0300

                                                                        11                                                    Attorneys for Defendants INTU CORPORATION
PAYNE & FEARS LLP




                                                                                                                              and DEANNA EDWARDS
                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                                                   MEMORANDUM OF POINTS AND AUTHORITIES
                                                                        14
                                                                                                                    I. INTRODUCTION
                                                                        15
                                                                                     Defendants are entitled to summary judgment as to: (1) Plaintiffs Dusty Dangerfield,
                                                                        16
                                                                             Elizabeth Spangler, and Shannon DeLelle’s claims for violation of the minimum wage
                                                                        17
                                                                             requirements of the Fair Labor Standards Act (“FLSA”); (2) all Plaintiffs’ claims for failure to pay
                                                                        18
                                                                             overtime under the FLSA; and (3) all Plaintiffs’ claims for failure to pay overtime wages under
                                                                        19
                                                                             Nevada law, NRS § 608.005 et seq. To be clear, it is Defendants’ position that all of the Plaintiffs
                                                                        20
                                                                             are properly classified as independent contractors, and thus, there is no employment relationship
                                                                        21
                                                                             between the Plaintiffs and Defendants under the FLSA or Nevada law. However, even if the Court
                                                                        22
                                                                             were to find that an employment relationship existed, the undisputed evidence shows that three of
                                                                        23
                                                                             the Plaintiffs, Ms. Dangerfield, Ms. Spangler, and Ms. DeLelle, have all been compensated in
                                                                        24
                                                                             compliance with the Fair Labor Standards Act (“FLSA”) because their overall earnings for every
                                                                        25
                                                                             workweek in which they performed work for INTU, far exceeded the amount due at the Federal
                                                                        26
                                                                             minimum wage. Thus, summary judgment should be entered on the FLSA minimum wage claims
                                                                        27
                                                                             of those three Plaintiffs.
                                                                        28

                                                                                                                         -2-            Case No. 2:18-cv-02361-MMD-NJK
                                                                                               DEFENDANT INTU’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                             Case 2:18-cv-02361-MMD-NJK Document 32 Filed 05/24/19 Page 3 of 16



                                                                         1          In addition. summary judgment should be entered on the overtime claims of all of the

                                                                         2 Plaintiffs. The undisputed evidence in this case shows that Plaintiffs Shannon DeLelle and

                                                                         3 Shannon Thompson have never worked more than forty (40) hours in any workweek for INTU.

                                                                         4 The remaining Plaintiffs worked more than forty (40) hours in a workweek for INTU on one or

                                                                         5 more occasions. However, the Plaintiffs are exempt from overtime under 29 U.S.C. § 207(i)

                                                                         6 because: (1) they were employed to perform services; (2) their regular rate of pay was in excess of

                                                                         7 one and one-half times the minimum hourly rate applicable under the FLSA; and (3) all of the

                                                                         8 Plaintiffs’ earnings (other than tips, which are not reported to INTU) were commissions on

                                                                         9 massage services performed. Thus, summary judgment is warranted for all Plaintiffs’ overtime

                                                                        10 claims under the FLSA, 29 U.S.C. § 207(i).

                                                                        11          Finally, none of the Plaintiffs are entitled to compensation for overtime under NRS
PAYNE & FEARS LLP




                                                                        12 608.018, because the Plaintiffs are all “professionals” exempt from overtime. NRS 608.0116
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13 defines “professionals” for purposes of overtime compensation as persons engaged in any
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14 professions regulated by NRS Chapters 623 to 645. Plaintiffs are all licensed massage therapists

                                                                        15 regulated by NRS Chapter 640C. Thus, as a matter of law, Plaintiffs are exempt from overtime

                                                                        16 wages under Nevada law.

                                                                        17                           II. STATEMENT OF UNDISPUTED FACTS
                                                                        18          INTU is a massage therapy company that primarily provides chair massage services to

                                                                        19 casinos in Las Vegas, Nevada. (Declaration of Deanna Edwards, Exhibit 1 hereto, (“Edwards

                                                                        20 Decl.”), ¶ 2.) Each of the Plaintiffs are licensed massage therapists under NRS 640C.050. (See,

                                                                        21 Nevada Board of Massage Therapy licensure records for Plaintiffs, attached hereto as Exhibit 2).

                                                                        22 Between January 2012 and January 2016, each of the Plaintiffs entered into substantively identical

                                                                        23 independent contractor agreements with INTU to provide chair massages to patrons of INTU’s

                                                                        24 customers at Las Vegas casinos properties. (ECF No. 9 at ¶¶ 25, 28, 30, 32.)

                                                                        25          INTU has contracted with around 175 licensed massage therapists. (Edwards Decl. ¶ 3.)

                                                                        26 Via its casino contracts, INTU provides these independent contractors exclusive access to hotels

                                                                        27 and their respective casinos. It does so by paying a contractually agreed-upon fee to the properties

                                                                        28 so that its contractors can exclusively perform massage services on the casino floors. (Id.) In

                                                                                                                       -3-            Case No. 2:18-cv-02361-MMD-NJK
                                                                                             DEFENDANT INTU’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                             Case 2:18-cv-02361-MMD-NJK Document 32 Filed 05/24/19 Page 4 of 16



                                                                         1 exchange, the independent contractors provide INTU with a percentage of their earnings,

                                                                         2 excluding tips. (Id.)

                                                                         3          INTU is not involved in the money exchange between contractor and patron; the

                                                                         4 independent contractors all charge for massage services and collect that money directly from any

                                                                         5 given customer (i.e. casino patron). (Id. ¶ 5.) The contractors record the number of massages

                                                                         6 performed during their shifts and the amounts collected, excluding tips, on INTU’s payout sheets.

                                                                         7 (Id.) The contractors charge two-dollars ($2.00) per minute for massages. (ECF No. 9 at ¶ 24). The

                                                                         8 contractors keep forty-five percent (45%) of the proceeds they collect from massages, plus their

                                                                         9 tips, and the contractors pay the remaining fifty-five percent (55%) to INTU. (Id.) In other words,

                                                                        10 the contractors receive a forty-five percent (45%) commission on the massage services they

                                                                        11 perform. It is up to the independent contractors to (1) collect and keep their percentage of the
PAYNE & FEARS LLP




                                                                        12 proceeds, and (2) keep any tips they receive—in other words, it is an honor system. (Id. ¶ 6.) As
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13 for the latter task, INTU never knows how much a contractor takes home in tips. (Id.) INTU also
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14 does not receive money directly from the casinos or their patrons for massage services, other than

                                                                        15 casino vouchers that patrons occasionally use to pay for massages and for special events. (Id.) The

                                                                        16 contractors actually pay INTU. (Id.)

                                                                        17          A.     INTU’S PAYOUT SHEETS
                                                                        18          The number of hours worked by the independent contractors, the amount of money

                                                                        19 received from massage patrons, excluding tips, and INTU’s contractually agreed-upon fifty-five

                                                                        20 percent (55%) of massage proceeds, are all recorded on INTU’s payout sheet. (Edwards Decl. at ¶

                                                                        21 4). INTU maintains the payout sheets in the normal course of its business. (Edwards Decl. at ¶ 5).

                                                                        22 All payout sheets for the Plaintiffs for the calendar years 2016, 2017, and 2018, that are in INTU’s

                                                                        23 possession, custody, and control, have been provided by INTU to its counsel of record in this

                                                                        24 action. (Id.). All of the payout sheets provided by INTU to its counsel in this case have been

                                                                        25 produced in this action and are bate labeled INTU 000061 to INTU 001588. (Declaration of Sarah

                                                                        26 J. Odia, Exhibit 3 hereto (“Odia Decl.) at ¶ 2). Counsel for Defendants have compiled all relevant

                                                                        27 information from the payout sheets for each Plaintiff, including dates worked, time in/out, minutes

                                                                        28 worked (actually performing massages at $2.00 per minute), amount collected for massage

                                                                                                                       -4-            Case No. 2:18-cv-02361-MMD-NJK
                                                                                             DEFENDANT INTU’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                             Case 2:18-cv-02361-MMD-NJK Document 32 Filed 05/24/19 Page 5 of 16



                                                                         1 services (excluding tips, which are not recorded), and Plaintiffs’ forty-five percent (45%) share of

                                                                         2 amounts received. (Odia Decl. at ¶ 3). Using this data, counsel for INTU have determined for each

                                                                         3 workweek for the calendar years 2016, 2017, and 2018: (1) the number of hours worked by each

                                                                         4 Plaintiff for each workweek; (2) the total amount of compensation each Plaintiff received for each

                                                                         5 workweek; and (3) each Plaintiffs’ hourly rate for each work week (total amount of compensation

                                                                         6 received for each workweek (excluding tips) divided by the number of hours worked for the

                                                                         7 workweek). (Id.).

                                                                         8          On March 19, 2019, Defendants served Plaintiffs with Interrogatories in this case. (Odia

                                                                         9 Decl. at ¶ 4). Interrogatory number 3 requested that Plaintiffs “[p]rovide a computation of each

                                                                        10 category of damages claimed by each of the Plaintiffs for their FLSA claims, including a.

                                                                        11 applicable dates; b. Amounts of claimed unpaid wages for each of the Plaintiff; and c. The method
PAYNE & FEARS LLP




                                                                        12 used for computation (including applicable rates, tips, and hours).” (Ex. 3-C). Plaintiffs’ objected
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13 to this Interrogatory and asserted that it sought to “compel them to produce information contained
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14 in the records the Defendants – not the Plaintiffs – are required to maintain.” (Ex. 3-C). Plaintiffs

                                                                        15 produced limited payment records and information for only four of the Plaintiffs: Pascoe,

                                                                        16 Thompson, Dangerfield, Spangler, and admitted that none of the Plaintiffs “have complete

                                                                        17 records.” (Id.). Defendants also served requests for production of documents (“RFP”) on

                                                                        18 Plaintiffs. (Odia Decl. at ¶ 4). RFP number 8 requested that Plaintiffs “[p]roduce copies of any
                                                                        19 and all documents created or maintained by the Plaintiffs recording time worked for INTU.” (Ex.

                                                                        20 3-D). RFP number 11 further requested that Plaintiffs “[p]roduce any and all documents the

                                                                        21 Plaintiffs rely upon to support Plaintiffs’ FLSA claims against INTU.” (Ex. 3-D). Plaintiffs

                                                                        22 produced only limited payout sheets for Plaintiffs Pascoe, Thompson, Dangerfield, and Spangler.

                                                                        23 (Odia Decl. at ¶ 4). Counsel for INTU cross-referenced these payout sheets with INTU’s records

                                                                        24 and ensured that all payout sheets, including those produced by Plaintiffs were incorporated in the

                                                                        25 workweek calculations that are attached hereto as Exhibit 3-B. (Odia Decl. at ¶ 5).

                                                                        26          At all times relevant herein, the Federal minimum wage was $7.25 per hour. See,

                                                                        27 https://webapps.dol.gov/elaws/faq/esa/flsa/001.htm (“For work performed on or after July 24,

                                                                        28 2009, the Federal minimum wage is $7.25 per hour.”).

                                                                                                                       -5-            Case No. 2:18-cv-02361-MMD-NJK
                                                                                             DEFENDANT INTU’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                             Case 2:18-cv-02361-MMD-NJK Document 32 Filed 05/24/19 Page 6 of 16



                                                                         1         B.      DUSTY DANGERFIELD’S PAY ANALYSIS
                                                                         2         INTU’s records show that Plaintiff Dangerfield has been compensated in compliance with

                                                                         3 the FLSA because her overall earnings for the every workweek in which she performed work for

                                                                         4 INTU, far exceeded the Federal minimum wage of $7.25 per hour. INTU’s records show that in

                                                                         5 2016, Ms. Dangerfield made $22,522.50 in compensation for her work for INTU and worked

                                                                         6 1,085.5 hours. Thus her average compensation for the year was $20.74 per hour. (Ex. 3-B to Odia

                                                                         7 Decl.). In any workweek for the calendar year 2016, the lowest amount per hour made by

                                                                         8 Dangerfield was $12.75 per hour in week 15 ($153.00 earned for 12 hours worked). There were

                                                                         9 four workweeks in 2016 in which Dangerfield worked more than 40 hours: (1) Week 40 in which

                                                                        10 she worked 43.5 hours and was compensated $27.93 per hour; (2) Week 46 in which she worked

                                                                        11 54 hours and was compensated $19.37 per hour; (3) Week 47 in which she worked 48 hours and
PAYNE & FEARS LLP




                                                                        12 was compensated $23.34 per hour; (4) Week 48 in which she worked 42 hours and was
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13 compensated $13.61 per hour; and (5) Week 49 in which she worked 42 hours and was
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14 compensated $22.50 per hour. (See, Ex. 3-B to Odia Decl.) However, Dangerfield’s overall

                                                                        15 earnings for every workweek in 2016 far exceeded the Federal minimum wage of $7.25 per hour.

                                                                        16 Furthermore, Ms. Dangerfield’s rate of pay for 2016 was 20.74 per hour, which is more than one

                                                                        17 and one-half times the Federal minimum wage. (Id.)

                                                                        18         INTU’s records for Dangerfield in 2017 show that Dangerfield made $45,180 performing
                                                                        19 work for INTU and worked 1,885 hours. (Ex. 3-B to Odia Decl.). Thus her regular rate of pay for

                                                                        20 the year was $23.96 per hour, which is more than one and one-half times the Federal minimum

                                                                        21 wage. The lowest amount she made in any workweek in 2017 was $11.93 per hour (Week 16:

                                                                        22 $274.50 in compensation for 23 hours worked). (Ex. 3-B to Odia Decl.). Ms. Dangerfield worked

                                                                        23 overtime 13 workweeks in 2018 (Weeks 1, 8, 11, 19, 20, 23, 24, 27, 28, 45, 48, 49, and 50).

                                                                        24         INTU’s records for Ms. Dangerfield’s work in 2018 show that she earned $41,712.30

                                                                        25 working for INTU for 1,836 hours worked, and thus her regular pay rate for 2018 was $22.71 per

                                                                        26 hour. (Ex. 3-B to Odia Decl.). The lowest hourly rate Ms. Dangerfield received for any workweek

                                                                        27 in 2018 was $11.25 per hour (Week 47: $337.50 earned for 30 hours worked). (Id.) This amount

                                                                        28 exceeds the Federal minimum wage of $7.25.

                                                                                                                      -6-            Case No. 2:18-cv-02361-MMD-NJK
                                                                                            DEFENDANT INTU’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                             Case 2:18-cv-02361-MMD-NJK Document 32 Filed 05/24/19 Page 7 of 16



                                                                         1         C.      ELIZABETH SPANGLER’S PAY ANALYSIS
                                                                         2         INTU’s records show that Ms. Spangler has been compensated in compliance with the

                                                                         3 FLSA because her overall earnings for the every workweek in which she performed work for

                                                                         4 INTU, far exceeded the Federal minimum wage of $7.25 per hour. INTU’s records show that in

                                                                         5 2016, Ms. Spangler made $3,703.50 in compensation for her work for INTU and worked 214.5

                                                                         6 hours. (Ex. 3-B to Odia Decl.) Thus her regular hourly compensation for the year was $17.26 per

                                                                         7 hour. (Ex. 3-B to Odia Decl.). This amount is far more than one and one-half times the Federal

                                                                         8 minimum wage (or $10.88 per hour). In any workweek for the calendar year 2016, the lowest

                                                                         9 amount per hour made by Ms. Spangler was $9.75 per hour in week 49 ($58.50 earned for 6 hours

                                                                        10 worked). (Id.). There were no workweeks in 2016 in which Ms. Spangler worked more than 40

                                                                        11 hours per week, thus Ms. Spangler has no claim for overtime in 2016. (Ex. 3-B to Odia Decl.).
PAYNE & FEARS LLP




                                                                        12         In 2017, Ms. Spangler earned $45,229.50 working for INTU for 1,936.7 hours worked;
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13 thus her regular pay rate for 2017 was $23.35 per hour. (Ex. 3-B to Odia Decl.). Ms. Spangler
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14 worked more than 40 in 15 workweeks in 2017 (Weeks 20 through 28; 31; 33; 34; 38; 40; 44; and

                                                                        15 52).

                                                                        16         In 2018, Ms. Spangler earned $28,192.50 working for INTU for 1,481.5 hours; thus her

                                                                        17 regular pay rate in 2018 was $19.02 per hour, which is more than one and one-half times the

                                                                        18 Federal minimum wage. (Ex. 3-B to Odia Decl.). The lowest hourly rate Ms. Spangler received for
                                                                        19 any workweek in 2018 was $7.85 per hour (Week 33: $216 earned for 27.5 hours worked). (Ex. 3-

                                                                        20 B to Odia Decl.). However, this amount exceeds the Federal minimum wage. There were eight (8)

                                                                        21 workweeks in 2018 in which Ms. Spangler worked more than 40 hours: Weeks 2; 9; 12; 32; 33;

                                                                        22 34; 47; and 52. (Id.)

                                                                        23         D.      SHANNON DELELLE’S PAY ANALYSIS
                                                                        24         INTU’s records show that Ms. DeLelle has been compensated in compliance with the

                                                                        25 FLSA because her overall earnings for the every workweek in which she performed work for

                                                                        26 INTU, far exceeded the Federal minimum wage of $7.25 per hour. Ms. DeLelle began working for

                                                                        27 INTU in 2018. (ECF No. 9 at ¶ 27). In 2018, she earned $2,871 working for INTU for 71 hours

                                                                        28 worked; averaging $40.43 per hour for the year. (Ex. 3-B to Odia Decl.). Ms. DeLelle was

                                                                                                                      -7-            Case No. 2:18-cv-02361-MMD-NJK
                                                                                            DEFENDANT INTU’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                             Case 2:18-cv-02361-MMD-NJK Document 32 Filed 05/24/19 Page 8 of 16



                                                                         1 compensated far more than $7.25 per hour for all workweeks, with her lowest hourly earnings for

                                                                         2 any workweek being $27.75 in Weeks 26 and 42. (Ex. 3-B to Odia Decl.). Ms. DeLelle has never

                                                                         3 worked more than forty (40) hours in any workweek for INTU. (Id.)

                                                                         4          E.     SHANNON THOMPSON’S OVERTIME PAY ANALYSIS
                                                                         5          INTU’s records show that Ms. Thompson has never worked more than forty (40) hours in

                                                                         6 any workweek for INTU. (Ex. 3-B to Odia Decl.).

                                                                         7          F.     OVERTIME PAY ANALYSIS FOR CRYSTAL HONECK, JENNIFER
                                                                                           WAKUZAWA-KIDA, AND SARAH PASCOE
                                                                         8
                                                                                    INTU’s records show Ms. Honeck, Ms. Wakuzawa-Kida, and Ms. Pascoe occasionally
                                                                         9
                                                                             worked more than forty (40) hours in a workweek for INTU; however, each of these Plaintiffs
                                                                        10
                                                                             received a regular pay rate in excess of one and one-half times the Federal minimum wage. (Ex. 3-
                                                                        11
PAYNE & FEARS LLP




                                                                             B to Odia Decl.).
                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                                           1.      Crystal Honeck
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW




                                                                                    Ms. Honeck worked more than forty (40) hours in three workweeks for INTU in 2016:
                                                       (702) 851-0300




                                                                        14
                                                                             Weeks 37, 44, and 49. (Ex. 3-B to Odia Decl.). However, in 2016, Ms. Honecks regular rate of
                                                                        15
                                                                             pay was $26.46, which is more than one and one-half times the Federal minimum wage ($9,963.00
                                                                        16
                                                                             earned in 2016 divided by 376.5 hours worked). (Ex. 3-B to Odia Decl.).
                                                                        17
                                                                                    Ms. Honeck did not work more than forty (40) hours in any workweek for INTU in 2017.
                                                                        18
                                                                             (Ex. 3-B to Odia Decl.).
                                                                        19
                                                                                    In 2018, Ms. Honeck worked more than forty (40) hours for INTU in only one (1)
                                                                        20
                                                                             workweek: Week 23 in which she was compensated $26.34 per hour ($1,080 earned for 41 hours
                                                                        21
                                                                             worked). (Ex. 3-B to Odia Decl). However, in 2018, Ms. Honeck’s regular rate of pay was $28.41
                                                                        22
                                                                             per hour ($8,383.50 earned in 2018 for 295 hours worked), which exceeds one and one-half times
                                                                        23
                                                                             the Federal minimum wage. (Ex. 3-B to Odia Decl).
                                                                        24
                                                                                           2.      Jennifer Wakuzawa-Kida
                                                                        25
                                                                                    Ms. Wakuzawa-Kida worked more than forty (40) hours for INTU in only one workweek
                                                                        26
                                                                             in 2016: Week 49 in which she was compensated $22.39 per hour ($918 earned for 41 hours
                                                                        27
                                                                             worked). (Ex. 3-B to Odia Decl.). However, in 2016, Ms. Wakuzawa-Kida’s regular rate of pay
                                                                        28

                                                                                                                       -8-            Case No. 2:18-cv-02361-MMD-NJK
                                                                                             DEFENDANT INTU’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                             Case 2:18-cv-02361-MMD-NJK Document 32 Filed 05/24/19 Page 9 of 16



                                                                         1 was $22.59 per hour. (Id.)

                                                                         2          In 2017, Ms. Wakuzawa-Kida worked more than forty (40) hours for INTU during four (4)

                                                                         3 workweeks: Weeks 5, 16, 48, and 49. (Ex. 3-B to Odia Decl.) However, during 2017. her regular

                                                                         4 rate of pay was $22.74. (Id.)

                                                                         5                  3.      Sarah Pascoe

                                                                         6          Ms. Pascoe worked more than forty (40) hours for INTU in only one (1) workweek in

                                                                         7 2016: Week 50 in which she earned $31.07 per hour ($1,305 earned for 42 hours worked). (Ex. 3-

                                                                         8 B to Odia Decl.). However, in 2016, Ms. Pascoe’s regular rate of pay was $21.26 per hour. (Id.)

                                                                         9          In 2017, Ms. Pascoe worked more than forty (40) hours for INTU in five (5) workweeks:

                                                                        10 Weeks 27, 28, 37, 48, and 49. (Ex. 3-B to Odia Decl.). However, in 2017, Ms. Pascoe’s regular

                                                                        11 rate of pay was $25.65 per hour. (Id.)
PAYNE & FEARS LLP




                                                                        12          Ms. Pascoe did not work more than forty (40) hours in any workweek for INTU in 2018.
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13 (Ex. 3-B to Odia Decl.).
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14                                            III. ARGUMENT
                                                                        15          A.      SUMMARY JUDGMENT STANDARD
                                                                        16          Under FRCP 56, “[t]he court shall grant summary judgment if the movant shows that there

                                                                        17 is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                                                        18 law.” The purpose of summary judgment is to avoid unnecessary trials when there is no dispute as
                                                                        19 to the facts before the court. Nw. Motorcycle Ass'n v. U.S. Dep't of Agric., 18 F.3d 1468, 1471 (9th

                                                                        20 Cir.1994). Summary judgment is appropriate when the pleadings, the discovery and disclosure

                                                                        21 materials on file, and any affidavits “show there is no genuine issue as to any material fact and that

                                                                        22 the movant is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317,

                                                                        23 330, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). An issue is “genuine” if there is a sufficient

                                                                        24 evidentiary basis on which a reasonable fact-finder could find for the nonmoving party and a

                                                                        25 dispute is “material” if it could affect the outcome of the suit under the governing law. Anderson v.

                                                                        26 Liberty Lobby, Inc., 477 U.S. 242, 248–49, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). “The amount

                                                                        27 of evidence necessary to raise a genuine issue of material fact is enough ‘to require a jury or judge

                                                                        28 to resolve the parties' differing versions of the truth at trial.’ ” Aydin Corp. v. Loral Corp., 718

                                                                                                                        -9-            Case No. 2:18-cv-02361-MMD-NJK
                                                                                              DEFENDANT INTU’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                             Case 2:18-cv-02361-MMD-NJK Document 32 Filed 05/24/19 Page 10 of 16



                                                                         1 F.2d 897, 902 (9th Cir.1983) (quoting First Nat'l Bank v. Cities Service Co., 391 U.S. 253, 288–

                                                                         2 89, 88 S.Ct. 1575, 20 L.Ed.2d 569 (1968)).

                                                                         3          The moving party bears the burden of showing that there are no genuine issues of material

                                                                         4 fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir.1982). “In order to carry its burden

                                                                         5 of production, the moving party must either produce evidence negating an essential element of the

                                                                         6 nonmoving party's claim or defense or show that the nonmoving party does not have enough

                                                                         7 evidence of an essential element to carry its ultimate burden of persuasion at trial.” Nissan Fire &

                                                                         8 Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir.2000). Once the moving party satisfies

                                                                         9 Rule 56's requirements, the burden shifts to the party resisting the motion to “set forth specific

                                                                        10 facts showing that there is a genuine issue for trial.” Anderson, 477 U.S. at 256, 106 S.Ct. 2505.

                                                                        11 The nonmoving party “may not rely on denials in the pleadings but must produce specific
PAYNE & FEARS LLP




                                                                        12 evidence, through affidavits or admissible discovery material, to show that the dispute exists,”
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13 Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir.1991), and “must do more than simply
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14 show that there is some metaphysical doubt as to the material facts.” Orr v. Bank of Am., 285 F.3d

                                                                        15 764, 783 (9th Cir.2002) (internal citations omitted). “The mere existence of a scintilla of evidence

                                                                        16 in support of the plaintiff's position will be insufficient.” Anderson, 477 U.S. at 252, 106 S.Ct.

                                                                        17 2505.

                                                                        18          B.      FLSA STANDARDS REGARDING MINIMUM WAGE AND OVERTIME
                                                                        19          The establishment of an FLSA minimum wage violation depends on the total pay for the

                                                                        20 workweek divided by the total number of hours worked in that workweek. United States v.

                                                                        21 Klinghoffer Bros. Realty Corp., 285 F.2d 487, 490 (2d Cir. 1960). Several courts, including the

                                                                        22 Ninth Circuit, have followed the workweek concept established in Klinghoffer. See Adair v. City

                                                                        23 of Kirkland, 185 F.3d 1055, 1059) (9th Cir. 1999). Plaintiffs’ Complaint alleges that Plaintiffs “are

                                                                        24 entitled to be compensated at the prevailing minimum wage for all hours worked.” (ECF No. 9 at ¶

                                                                        25 68). However, an employer’s failure to compensate an employee for each hour of work does not

                                                                        26 necessarily violate the minimum wage provision. “[N]o violation occurs ‘so long as the total

                                                                        27 weekly wage paid by the employer meets the minimum weekly requirements of the statute, such

                                                                        28 minimum weekly requirement being equal to the number of hours actually worked that week

                                                                                                                      -10-            Case No. 2:18-cv-02361-MMD-NJK
                                                                                             DEFENDANT INTU’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                             Case 2:18-cv-02361-MMD-NJK Document 32 Filed 05/24/19 Page 11 of 16



                                                                         1 multiplied by the minimum hourly statutory requirement.’” Walker v. Interstate Distributor Co.,

                                                                         2 2001 U.S. Dist. LEXIS 10941, *12 (9th Cir. 2001) (citing Hensley v. MacMillan Bloedel

                                                                         3 Containers, Inc., 786 F.2d 353, 357 (8th Cir. 1986) (quoting Klinghoffer Bros. Realty Corp., 285

                                                                         4 F.2d at 490 (2d Cir. 1960))). As long as the wages received for a particular work week equal or

                                                                         5 exceed the minimum wage when divided by the hours worked, there is no violation of the

                                                                         6 minimum wage obligations of the FLSA. Arriaga-Zacarias v. Lewis Taylor Farms, Inc., 2008

                                                                         7 U.S. Dist. LEXIS 98064, *7-8 (M.D. Ga. Dec. 4, 2008). Accordingly, courts will reject the FLSA

                                                                         8 minimum wage claims where employees allege that they were not paid for all of the hours they

                                                                         9 worked but their total compensation exceeds the minimum wage multiplied by the number of

                                                                        10 hours actually worked. Cooper v. Thomason, 2007 U.S. Dist. LEXIS 7097 (D. Or. Jan. 26, 2007).

                                                                        11          The Ninth Circuit articulated the appropriate pleading standard for wage and hour cases in
PAYNE & FEARS LLP




                                                                        12 Landers v. Quality Communications, Inc , 771 F.3d 638, 640 (9th Cir. 2014), as amended (Jan. 26,
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13 2015), cert. denied , No. 14-969, 2015 WL 569003 (Apr. 20, 2015). In the context of claims
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14 brought under the FLSA, the Ninth Circuit in Landers agreed with other circuit courts that have

                                                                        15 held that “[a] plaintiff may establish a plausible [wage] claim by estimating the length of her

                                                                        16 average workweek during the applicable period and the average rate at which she was paid, . . . or

                                                                        17 any other facts that will permit the court to find plausibility." Id. at 645. “Although plaintiffs in

                                                                        18 these types of cases cannot be expected to allege ‘with mathematical precision,’ the amount of . . .
                                                                        19 compensation owed by the employer, they should be able to allege facts demonstrating there was

                                                                        20 at least one workweek in which they [were not fully compensated]." Id. at 646. The complaint in

                                                                        21 Landers included the “alleg[ation] that the defendants implemented a ‘de facto piecework no

                                                                        22 overtime’ system, . . . [but it lacked] any detail regarding a given workweek when [the plaintiff]

                                                                        23 worked in excess of forty hours and was not paid overtime for that given workweek and/or was

                                                                        24 not paid minimum wages." Id. Under these standards, the Ninth Circuit affirmed the district

                                                                        25 court’s dismissal of the plaintiff’s “generalized allegations" of minimum wage and overtime

                                                                        26 violations. Id.; see also Schaefer v. P.F. Chang China Bistro, Inc., 2014 U.S. Dist. LEXIS 105444,

                                                                        27 at *18 (D. Ariz., Aug. 1, 2014) (dismissing FLSA minimum wage claim alleged in conclusory

                                                                        28 fashion), Perez v. Wells Fargo & Co., Case No. 14-cv-0989-PJH, 2014 U.S. Dist. LEXIS 172304,

                                                                                                                       -11-            Case No. 2:18-cv-02361-MMD-NJK
                                                                                              DEFENDANT INTU’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                             Case 2:18-cv-02361-MMD-NJK Document 32 Filed 05/24/19 Page 12 of 16



                                                                         1 at **21-22 (N.D. Cal. Dec. 11, 2014) (granting defendant’s motion for judgment on the pleadings

                                                                         2 as to FLSA claims and finding that, in accordance with Twombly and Iqbal, “plaintiffs must plead

                                                                         3 facts as to each of the FLSA plaintiffs showing a specific week . . . in which the wage paid divided

                                                                         4 by the number of hours worked resulted in payment at a rate falling below the minimum wage

                                                                         5 requirements of the FLSA").

                                                                         6          Furthermore, Section 207(a)(1) of FLSA requires that, “ ‘for a workweek longer than forty

                                                                         7 hours,’ an employee who works ‘in excess of” forty hours shall be compensated for that excess

                                                                         8 work ‘at a rate not less than one and one-half times the regular rate at which he is employed’ (i.e.,

                                                                         9 time and a half).” Lundy v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106, 113–14 (2d

                                                                        10 Cir. 2013) quoting 29 U.S.C. § 207(a)(1).

                                                                        11          Under 29 U.S.C.A. § 207(i), no overtime pay is required for “employees” 1 of service
PAYNE & FEARS LLP




                                                                        12 establishments if: (1) their regular rate of pay is in excess of one and one-half times the Federal
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13 minimum wage, and (2) more than half of their compensation represents commissions on services.
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14 Even if the Court finds that Plaintiffs are employees for purposes of the FLSA, this section

                                                                        15 exempts the Plaintiffs from overtime. 29 U.S.C.A. § 207(i), provides:

                                                                        16         No employer shall be deemed to have violated subsection (a) (regarding overtime
                                                                                  compensation) by employing any employee of a retail or service establishment for a
                                                                        17        workweek in excess of the applicable workweek specified therein, if (1) the regular
                                                                                  rate of pay of such employee is in excess of one and one-half times the minimum
                                                                        18
                                                                                  hourly rate applicable to him under section 206 of this title, and (2) more than half his
                                                                        19        compensation for a representative period (not less than one month) represents
                                                                                  commissions on goods or services. In determining the proportion of compensation
                                                                        20        representing commissions, all earnings resulting from the application of a bona fide
                                                                                  commission rate shall be deemed commissions on goods or services without regard to
                                                                        21        whether the computed commissions exceed the draw or guarantee.
                                                                        22
                                                                                    29 U.S.C.A. § 207.
                                                                        23

                                                                        24 ///

                                                                        25 ///

                                                                        26
                                                                                  1
                                                                                    It is Defendants’ position that none of the Plaintiffs’ are employees under the FLSA.
                                                                        27 They are independent contracts and are not subject to the minimum wage and overtime

                                                                        28 requirements of the FLSA. However, even if the court finds that they are “employees,” 29 U.S.C.
                                                                           § 207(i) exempts Plaintiffs from overtime pay.
                                                                                                                      -12-            Case No. 2:18-cv-02361-MMD-NJK
                                                                                             DEFENDANT INTU’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                             Case 2:18-cv-02361-MMD-NJK Document 32 Filed 05/24/19 Page 13 of 16



                                                                         1          C.      SUMMARY JUDGMENT SHOULD BE ENTERED ON THE MINIMUM
                                                                                            WAGE FLSA CLAIMS OF DANGERFIELD, SPANGLER, AND DELELLE
                                                                         2
                                                                                    As set forth in detail in the Statement of Undisputed Facts, Section II, B-D, supra, the
                                                                         3
                                                                             undisputed evidence in this case warrants summary judgment on the FLSA claims of Plaintiffs
                                                                         4
                                                                             Dusty Dangerfield, Elizabeth Spangler and Shannon DeLelle. For these three Plaintiffs, the total
                                                                         5
                                                                             pay for every workweek in which they performed work for INTU divided by the total number of
                                                                         6
                                                                             hours worked in those workweeks exceeds the applicable minimum wage of $7.25 per hour. See,
                                                                         7
                                                                             Klinghoffer, 285 F.2d at 490. As set forth above, INTU has produced all payment records within
                                                                         8
                                                                             its possession, custody, and control concerning the Plaintiffs during the applicable time periods.
                                                                         9
                                                                             (Edwards Decl. at ¶ 5). Defendants have requested that Plaintiffs produce all documentation they
                                                                        10
                                                                             have concerning payments received and hours worked for INTU, as well as all documents
                                                                        11
PAYNE & FEARS LLP




                                                                             supporting Plaintiffs’ FLSA claims (Ex. 3-D to Odia Decl.). Plaintiffs responded to these
                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                             discovery requests, asserting that these requests were objectionable because they purport to
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW




                                                                             “compel them to produce information contained in the records the Defendants – not the Plaintiffs
                                                       (702) 851-0300




                                                                        14
                                                                             – are required to maintain.” (Ex. 3-C and 3-D to Odia Decl.). Plaintiffs’ have produced very little
                                                                        15
                                                                             in the way of payout records, and have only produced limited records for four of the Plaintiffs.
                                                                        16
                                                                             (Odia Decl. at ¶ 4). INTU has compiled those records and well as its own records and has
                                                                        17
                                                                             determined that Plaintiffs’ Dangerfield, Spangler, and DeLelle’s minimum wage claims under the
                                                                        18
                                                                             FLSA must fail. See, Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th
                                                                        19
                                                                             Cir.2000) (“In order to carry its burden of production, the moving party must either produce
                                                                        20
                                                                             evidence negating an essential element of the nonmoving party's claim or defense or show that the
                                                                        21
                                                                             nonmoving party does not have enough evidence of an essential element to carry its ultimate
                                                                        22
                                                                             burden of persuasion at trial.”) Accordingly, summary judgment should be entered on the FLSA
                                                                        23
                                                                             minimum wage claims of Plaintiffs Dangerfield, Spangler, and DeLelle.
                                                                        24
                                                                                    D.      SUMMARY JUDGMENT SHOULD BE ENTERED ON ALL PLAINTIFFS’
                                                                        25                  CLAIMS FOR OVERTIME PAY UNDER THE FLSA

                                                                        26          As set forth in the Statement of Undisputed Facts, supra, the undisputed evidence in this

                                                                        27 case shows that Plaintiffs Shannon DeLelle and Shannon Thompson have never worked more than

                                                                        28 forty (40) hours in any workweek for INTU, and thus their claims for overtime under the FLSA

                                                                                                                       -13-            Case No. 2:18-cv-02361-MMD-NJK
                                                                                              DEFENDANT INTU’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                             Case 2:18-cv-02361-MMD-NJK Document 32 Filed 05/24/19 Page 14 of 16



                                                                         1 must fail. (Ex. 3-D to Odia Decl.).

                                                                         2          As further set forth in detail in the Statement of Undisputed Facts, Section II, B-F, supra,

                                                                         3 the undisputed evidence in this case shows that each of the Plaintiffs’ regular rate of pay for each

                                                                         4 year they performed work for INTU was well in excess of one and one-half times the Federal

                                                                         5 minimum wage of $7.25 per hour (i.e., more than $10.88 per hour). Under 29 U.S.C.A. § 207(i),

                                                                         6 no overtime pay is required for “employees” of service establishments if: (1) their regular rate of

                                                                         7 pay is in excess of one and one-half times the Federal minimum wage, and (2) more than half of

                                                                         8 their compensation represents commissions on services. Even if the Court finds that Plaintiffs are

                                                                         9 employees for purposes of the FLSA, which Defendants vehemently deny, this section exempts

                                                                        10 the Plaintiffs from overtime pay. Plaintiffs all meet the criteria for this exemption because: (1)

                                                                        11 they all provide massage services; (2) as established in the undisputed facts section herein,
PAYNE & FEARS LLP




                                                                        12 Plaintiffs’ regular rate of pay was far in excess of one and one-half time the Federal minimum
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13 wage; and (3) all of Plaintiffs’ payments from INTU that are tracked by INTU are commissions
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14 (forty-five percent 45%) for massage services performed. See, Klinedinst v. Swift Investments,

                                                                        15 Inc., 260 F.3d 1251, 1258 (11th Cir. 2001) (“Although sales commissions are the most common

                                                                        16 form of commissions, there is no doubt that some other forms of payment representing a

                                                                        17 percentage of the value of goods or services are easily recognized as commissions.”) Accordingly,

                                                                        18 Plaintiffs’ claims for overtime wages under the FLSA must fail.
                                                                        19          E.      SUMMARY JUDGMENT SHOULD BE ENTERED ON ALL PLAINTIFFS’
                                                                                            CLAIMS FOR OVERTIME UNDER NEVADA LAW
                                                                        20
                                                                                    Plaintiffs’ Fourth Claim for Relief is for failure to pay wages and overtime wages under
                                                                        21
                                                                             NRS §608.005 et seq. However, Plaintiffs are exempt from overtime under NRS 608.018. NRS
                                                                        22
                                                                             608.018 provides that “[a]n employer 2 shall pay 1 ½ times an employee’s regular wage rate
                                                                        23
                                                                             whenever an employee who receives compensation for employment at a rate less than 1 ½ times
                                                                        24
                                                                             the minimum rate prescribed pursuant to NRS 608.250 works: (a) more than 40 hours in any
                                                                        25
                                                                             scheduled week of work; or (b) more than 8 hours in any workday … .” But, subsection 3 of NRS
                                                                        26

                                                                        27
                                                                                    2
                                                                        28             Again, Defendants deny that an employee/employer relationship ever existed between
                                                                             Plaintiffs and Defendants
                                                                                                                      -14-            Case No. 2:18-cv-02361-MMD-NJK
                                                                                             DEFENDANT INTU’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                             Case 2:18-cv-02361-MMD-NJK Document 32 Filed 05/24/19 Page 15 of 16



                                                                         1 608.018 provides that the overtime wage requirements of the statute do not apply to: “[e]mployees

                                                                         2 who are employed in a bona fide executive, administrative, or professional capacities.” (Emphasis

                                                                         3 added). For purposes of NRS Chapter 608, “Professional” is defined as including employees

                                                                         4 engaged in “any of the professions regulated by chapters 623 to 645, inclusive, 645G and 656A of

                                                                         5 NRS.” NRS 608.0116.

                                                                         6          All of the Plaintiffs qualify as “Professionals” under NRS 608.0116 because they are

                                                                         7 engaged in the profession of massage therapy, which is governed by NRS Chapter 640C. Under

                                                                         8 NRS 640C.050, a “massage therapist” is defined as “a person who is licensed pursuant to the

                                                                         9 provisions of this chapter to engage in the practice of massage therapy.” Each of the Plaintiffs’ are

                                                                        10 massage therapist under NRS Chapter 640C, as they are all licensed by the Nevada Board of

                                                                        11 Massage Therapy. (See, the Nevada Board of Massage Therapy’s licensing records for the
PAYNE & FEARS LLP




                                                                        12 Plaintiffs, attached hereto as Exhibit 2, and attached to Defendants’ Request for Judicial Notice
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13 filed concurrently herewith). Accordingly, all of the Plaintiffs are statutorily exempt from
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14 overtime wages under Nevada law and summary judgment should entered on those claims.

                                                                        15                                          IV. CONCLUSION
                                                                        16          For all of the foregoing reasons, Defendants respectfully request that this Honorable Court

                                                                        17 enter summary judgment as follows: (1) on the FLSA minimum wage claims of Plaintiffs Dusty

                                                                        18 Dangerfield, Elizabeth Spangler, and Shannon DeLelle; (2) the FLSA overtime compensation
                                                                        19 claims of all Plaintiffs; and (3) the Nevada overtime compensation claims of all Plaintiffs.

                                                                        20 DATED: May 24, 2019                         PAYNE & FEARS LLP

                                                                        21

                                                                        22

                                                                        23                                             By:          /s/ Sarah J. Odia
                                                                                                                             SARAH J. ODIA, NV Bar # 11053
                                                                        24                                                   6385 S. Rainbow Blvd, Suite 220
                                                                                                                             Las Vegas, Nevada 89118
                                                                        25                                                   Telephone: (702) 851-0300

                                                                        26                                                   Attorneys for Defendants INTU CORPORATION
                                                                                                                             and DEANNA EDWARDS
                                                                        27

                                                                        28

                                                                                                                      -15-            Case No. 2:18-cv-02361-MMD-NJK
                                                                                             DEFENDANT INTU’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                             Case 2:18-cv-02361-MMD-NJK Document 32 Filed 05/24/19 Page 16 of 16



                                                                         1                                                CERTIFICATE OF SERVICE
                                                                         2             I hereby certify that on May 24, 2019, service of the foregoing, DEFENDANTS’
                                                                         3 MOTION FOR PARTIAL SUMMARY JUDGMENT was made this date on designated

                                                                         4 recipients by electronic transmission through the court’s CM/ECF program.

                                                                         5

                                                                         6
                                                                                                                                           /s/ Sarah J. Odia
                                                                         7                                                                 Sarah J. Odia

                                                                         8

                                                                         9

                                                                        10
                                                                             Motion for Partial Summary Judgment 4811-7094-8760 v.1.docx
                                                                        11
PAYNE & FEARS LLP




                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18
                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                             -16-            Case No. 2:18-cv-02361-MMD-NJK
                                                                                                    DEFENDANT INTU’S MOTION FOR PARTIAL SUMMARY JUDGMENT
